 1    McGREGOR W. SCOTT
      United States Attorney
 2    ANDRE M. ESPINOZA
      KEVIN C. KHASIGIAN
 3    Assistant U.S. Attorney
      501 I Street, Suite 10-100
 4    Sacramento, CA 95814
      Telephone: (916) 554-2700
 5
      Attorneys for the United States
 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                          2:19-CV-00485-JAM-DB
12                  Plaintiff,
                                                        UNITED STATES’ REQUEST TO
13          v.                                          EXTEND THE DEADLINE TO
                                                        SUBMIT A JOINT STATUS REPORT
14   APPROXIMATELY $6,567,897.50 SEIZED                 FROM SEPTEMBER 19, 2019 TO
     FROM CTBC BANK, ACCOUNT NUMBER                     NOVEMBER 12, 2019
15   3800191916, et al.,
16                  Defendants.
17          The United States submits the following Request to Extend the Deadline to file a Joint Status

18 Report from September 19, 2019 to November 12, 2019.

19                                                Introduction

20          On March 18, 2019, the United States filed a civil forfeiture complaint in rem against more than

21 sixty bank accounts, over $1.8 million in U.S. currency, prepaid flight hours with a private jet company,

22 a luxury box with a professional sports team, and various items of jewelry (“defendant assets” or “In

23 Rem Defendants”) connected to fraud and money laundering crimes in the Eastern District of California

24 and other areas. As described below, the bank accounts are associated with DC Solar and its related

25 investment funds, which the United States alleges are involved, and contained proceeds of, a Ponzi

26 scheme orchestrated through a tax equity investment fraud. All known potential claimants to the

27 defendant assets were served in a manner consistent with Dusenbery v. United States, 534 U.S. 161, 168

28 (2002) and the applicable statutory authority. Furthermore, public notice on the official internet
                                                       1
                                                                  United States’ Request to Extend the Deadline to
                                                                  Submit a Joint Status Report
 1 government forfeiture site, www.forfeiture.gov, began on May 4, 2019, and ran for thirty consecutive

 2 days, as required by Rule G(4)(a)(iv)(C) of Supplemental Rules for Admiralty or Maritime Claims and

 3 Asset Forfeiture Actions. See Dkt. 4. A Declaration of Publication was filed on June 6, 2019, which set

 4 forth, among other items, that publication on the government’s forfeiture website was complete on June

 5 2, 2019. See Dkt. 9.

 6              This case is related to two others filed in the Eastern District of California, United States v. 725

 7 Main Street, Martinez, California, et al., Case 2:19−CV−00247-JAM-DB and United States v. 5383

 8 Stonehurst Drive, Martinez, California, et al., Case 2:19-cv-00636-JAM-DB. Dkt. 3.

 9                                                               Good Cause

10              The United States has provided notice to all potential claimants pursuant to law. The United

11 States served copies of the complaint documents on all interested parties, including financial institutions,

12 a professional sports franchise, a private jet operator, investors in the tax equity funds, and the LLCs and

13 individuals listed as signors on the seized bank accounts. The United States specifically served copies

14 of the complaint documents on the LLCs through their registered agent for service of process, as listed

15 on the California Secretary of State’s website. Further, the government served copies of the complaint

16 on the principals of DC Solar, Jeffrey and Paulette Carpoff. Lastly, the government has provided notice

17 of this action to any entities or individuals that may have a security interest in the accounts, such as a

18 certificate of deposit required as part of a larger financial loan package extended to DC Solar.

19              Five parties have so far appeared in the case. First, the principals of DC Solar and the LLCs

20 associated with many of the In Rem Defendants, Jeff and Paulette Carpoff, filed claims as to each of the

21 eighty-seven In Rem Defendants. See Dkt. 6-7. Second, NetJets, through their wholly-owned
                1
22 subsidiaries, filed claims concerning the prepaid flight shares purchased by the Carpoffs with alleged

23 fraud proceeds. Dkt. 12-14. Third, East West Bank and Solar Eclipse Investment Fund XXXV, LLC

24 filed claims to In Rem Defendant Approximately $9,004,531.62, which was seized from the Investment

25 Fund’s bank account during the government’s law enforcement operation on December 18, 2018. Dkt.

26 15-16. East West Bank states that it was an investor in Solar Eclipse Investment Fund XXXV, LLC.

27
     1
         The NetJets subsidiaries are identified as: (1) NetJets Sales, Inc., (2) NetJets Aviation, Inc., and (3) Marquis Jet Partners,
28 Inc. Dkt 12-14.
                                                                        2
                                                                                    United States’ Request to Extend the Deadline to
                                                                                    Submit a Joint Status Report
 1 Dkt. 15. The Solar Eclipse Fund and East West Bank filed answers.

 2          No other party has filed an answer. However, based on the claimants’ requests for additional

 3 time to review the allegations and potential privilege issues and other defenses, and given the lengthy

 4 facts and complicated issues in this case, the United States has agreed to their requests for more time.

 5 The answers are currently due on October 7, 2019.

 6          Furthermore, several potential tax equity investor-victims and financial institutions have

 7 requested extensions of time to file claims in this case. The United States granted each request and they

 8 currently have until October 7, 2019 to file a claim in the case.

 9          To allow the above individuals, entities, investors, and sufficient time to file claims and/or

10 answers, as well as to research the issues raised by the facts alleged in the Complaint, the United States

11 seeks to continue the deadline to file a Joint Status Report from September 19, 2019 to November 12,

12 2019 (or to another date the Court deems appropriate).

13          Accordingly, there is good cause to extend the deadline to file a joint status report in this case

14 from September 19, 2019 to November 12, 2019, or to a date the Court deems appropriate.

15 Dated:     9/17/2019                                    McGREGOR W. SCOTT
                                                           United States Attorney
16

17
                                                           /s/ Kevin C. Khasigian
18                                                         ANDRE M. ESPINOZA
                                                           KEVIN C. KHASIGIAN
19                                                         Assistant U.S. Attorney

20

21

22

23

24

25

26

27

28
                                                          3
                                                                    United States’ Request to Extend the Deadline to
                                                                    Submit a Joint Status Report
1
                                                      ORDER
2
              Pursuant to the United States’ request and good cause appearing, the Court makes the following
3
     order:
4
              The deadline to file a Joint Status Report currently due on September 19, 2019 is extended to
5
     November 12, 2019.
6
              IT IS SO ORDERED.
7

8 Dated: September 17, 2019                               /s/ John A. Mendez____________
                                                          JOHN A. MENDEZ
9                                                         United States District Court Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                          4
                                                                    United States’ Request to Extend the Deadline to
                                                                    Submit a Joint Status Report
